Citation Nr: 0212850	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  01-03 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation for right 
hemidiaphragm paralysis, residuals of a thoracotomy, 
currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, his sister and his fiancée



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1962 to April 
1966.  The Board of Veterans' Appeals (Board) received this 
case on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted compensation under 
38 U.S.C.A. § 1151 for right hemidiaphragm paralysis, 
residuals of a thoracotomy, and assigned a 10 percent 
evaluation for that disability.  The veteran disagreed with 
the assigned evaluation, and a statement of the case (SOC) 
was issued in June 1997.  The veteran submitted a substantive 
appeal in July 1997.  By a February 1999 rating decision, the 
RO increased the initial evaluation assigned for diaphragm 
paralysis to 60 percent.  By a rating decision issued in 
September 2000, the RO denied entitlement to TDIU, and, after 
the veteran's disagreement, a SOC was issued in October 2000.  
The veteran submitted a timely substantive appeal on that 
issue in April 2001.  Both issues are before the Board on 
appeal.

The Board notes that additional VA clinical records, 
including treatment records dated in 2002, for treatment 
obtained after the supplemental statement of the case (SSOC) 
was issued in September 2001, were submitted by the veteran 
at his April 2002 Travel Board hearing.  The veteran 
submitted a written, signed waiver of his right to have those 
material reviewed by the agency of original jurisdiction, and 
the material submitted at the Travel Board hearing may be 
considered as part of the Board's appellate review.  67 Fed. 
Reg. 3099 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).

By a rating decision issued in February 2001, the RO denied a 
claim that assignment of an effective date of November 6, 
1995 for entitlement to compensation under 38 U.S.C.A. § 1151 
for right hemidiaphragm paralysis was clearly and 
unmistakably erroneous.  A statement the veteran submitted in 
April 2001, at the time of submission of a substantive appeal 
as to other issues, is a notice of disagreement as to the 
February 2001 rating decision.  This claim is addressed in 
the REMAND attached to this decision, since appropriate 
action, including issuance of a statement of the case, is 
necessary.  See 38 C.F.R. § 19.26 (2001); Manlincon v. West, 
12 Vet. App. 238 (1999).

At his April 2002 Travel Board hearing, the veteran testified 
that he was also entitled to compensation for a panic 
disorder which was secondary to the compensable residuals of 
a thoracotomy.  The claim for compensation for a panic 
disorder secondary to paralysis of the diaphragm is a new 
claim which has not yet been adjudicated by the RO.  Because 
resolution of the new claim for benefits for a panic disorder 
could change the outcome of the Board's consideration of the 
claim of entitlement to TDIU, the claim for TDIU is 
inextricably intertwined with the claim for benefits for a 
panic disorder.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180 (1991).  These 
issues are addressed in the REMAND appended to this decision.
  
The veteran requested a hearing before the Board.  The 
requested Travel Board hearing was conducted in April 2002 
before the undersigned Board member.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim and all evidence 
necessary for an equitable disposition of the claim addressed 
in this decision has been obtained.

2.  The veteran's right hemidiaphragm paralysis is manifested 
by shortness of breath, worse with exertion, decreased 
energy, and decreased pulmonary volume and diffusing 
capacity, but not by forced expiratory volume in one second 
less than 40 percent of predicted, or FEV-1/forced vital 
capacity less than 40 percent of predicted, or diffusion 
capacity for carbon monoxide less than 40 percent of 
predicted, and is not manifested by use of oxygen, or medical 
diagnosis of acute respiratory failure or cor pulmonale.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 60 
percent for right hemidiaphragm paralysis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.97, Diagnostic Code 6840 (2001); 
38 C.F.R. § 4.97, Diagnostic Codes 8210, 6818 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an initial 
evaluation in excess of 60 percent for right hemidiaphragm 
paralysis, residuals of a thoracotomy.  

By a letter dated in February 2001, the RO informed the 
veteran of the provisions of the Veterans Claims Assistance 
Act of 2000, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001) (VCAA).  The RO 
notified the veteran of VA's duties to him and of the 
evidence needed to substantiate his claims.  By a SSOC issued 
in July 2001, the RO advised the veteran of the evidence 
which would establish entitlement to an evaluation in excess 
of 60 percent for diaphragm paralysis.  The veteran has been 
afforded VA examinations and has been offered the opportunity 
to submit or identify evidence which might be relevant to 
substantiate his claim.  The veteran also submitted 
statements from his last two employers regarding the severity 
of his service-connected disability.  The veteran has since 
submitted additional evidence and has testified in his own 
behalf at a Travel Board hearing conducted in April 2002.  

The veteran's testimony establishes that there is no 
additional information available.  In particular, the 
veteran's testimony establishes that he has submitted 
evidence from his last two employers, that he is not 
receiving benefits from any additional source, such as Social 
Security, based on disability, and establishes that there are 
no private, or other non-VA clinical records, available.  The 
RO did not specifically advise the veteran as to the evidence 
that the veteran should submit and the types of evidence VA 
would assist him to obtain.  In light of the veteran's 
testimony and the evidence of record, it would be fruitless 
to remand the claim for further development and explanation 
to the veteran of the types of evidence VA could assist him 
to obtain, as there is no additional evidence which could be 
obtained.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Where the veteran 
has disagreed with an initial evaluation assigned following 
an original grant of service connection, it is possible for 
the veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB 
v. Brown, 6 Vet. App. 35 (1993).

The severity of the veteran's current disability due to right 
hemidiaphragm paralysis is evaluated under 38 C.F.R. §  4.97, 
Diagnostic Code (DC) 6840, and a 60 percent evaluation has 
been assigned.  This assigned evaluation is the initial 
evaluation following the grant of compensation under 
38 U.S.C.A. § 1151 for this disability.  

The Board notes that, during the pendency of this appeal, the 
criteria used to evaluate disability due to paralysis of the 
hemidiaphragm has changed.  The regulations pertaining to 
evaluating respiratory disabilities were revised, effective 
in October 1996.  When the veteran submitted his claim, in 
November 1995, there was no specific diagnostic code for 
evaluation of paralysis of the diaphragm or hemidiaphragm.  
The veteran's disability was evaluated under 38 C.F.R. 
§ 4.97, DC 8210, which provides the criteria for evaluating 
disability of the tenth cranial nerve.  Under DC 8210, a 10 
percent rating is assigned for incomplete, moderate, 
paralysis of the tenth cranial nerve; a 30 percent rating is 
assigned for incomplete, severe, paralysis.  A note to DC 
8210 indicates that the rating is dependent upon extent of 
sensory and motor loss to organs of voice, respiration, 
pharynx, stomach and heart.  In the April 1997 rating 
decision, a 10 percent initial evaluation was assigned for 
the veteran's paralysis of the right side of the diaphragm.  

Effective November 25, 1996, DC 6840 provides specific 
criteria for evaluating diaphragm paralysis or paresis, and 
provides a general rating formula for evaluating such 
paralysis as restrictive lung disease.  Under DC 6840, a 60 
percent rating is warranted where forced expiratory volume in 
one second (FEV-1) is 40 to 55 percent of predicted, or FEV-
1/forced vital capacity (FVC) is 40 to 55 percent of 
predicted, or diffusion capacity of the lung for carbon 
monoxide (single breath method) (DLCO (SB)) is 40 to 55 
percent of predicted, or maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).  The next higher 
evaluation, a 100 percent rating, is warranted for 
restrictive lung disease manifested by FEV-1 less than 40 
percent of predicted value, or; the ratio of FEV-1/FVC less 
than 40 percent, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.

Radiologic examination of the veteran's chest conducted in 
November 1995 disclosed elevation of the right hemidiaphragm, 
and a borderline enlarged heart.  A May 1996 cardiac 
catheterization disclosed no evidence of left ventricular 
dysfunction.  A November 1996 VA examination disclosed right 
phrenic nerve palsy following a right thoracotomy.  On 
pulmonary diagnostic evaluation conducted in November 1995, 
the veteran's FEV-1 was 56 percent of predicted value.  The 
ratio of FEV-1/FVC was 69 percent.  In March 1997, the 
veteran's FEV-1 was 43 percent of predicted value, the ratio 
of FEV-1/FVC was 85 percent.  The examiner noted that the 
veteran's examination showed good effort.  

In February 2000, the veteran's FEV-1 was 51 percent of 
predicted value.   The ratio of FEV-1/FVC was 46 percent.  DL 
was 69 percent predicted.  The veteran's electrocardiogram 
(EKG) was normal.  A diagnosis of hypertension was assigned, 
but there was no notation of or diagnosis of cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension on cardiac echogram conducted in 
February 2000.  There was no report or diagnosis of acute 
respiratory failure.  The veteran did not require outpatient 
oxygen therapy.  Pulmonary function examination conducted in 
July 2001 disclosed FEV-1 of 56 percent of predicted value.   
The ratio of FEV-1/FVC was 57 percent.

In the February 1999 rating decision, the RO determined that 
the veteran's right-sided diaphragm paralysis should be 
evaluated by analogy under DC 6818 prior to November 25, 
1966, and should be evaluated under DC 6840 thereafter.  The 
RO assigned a 60 percent evaluation under DCs 6899-6818 from 
November 6, 1995 to November 24, 1996, and a 60 percent 
evaluation under DC 6840 thereafter. 

A. Claim for an evaluation in excess of 60 percent prior to 
November 25, 1996

DC 6818, as in effect prior to October 7, 1996, provided 
criteria for evaluating residuals of injuries to the pleural 
cavity, including gunshot wounds.  38 C.F.R. § 4.97.  DC 6818 
provided a 60 percent rating if the evidence showed a severe 
injury with tachycardia, dyspnea or cyanosis on slight 
exertion, adhesions of diaphragm or pericardium with marked 
restriction of excursion, or poor response to exercise, and a 
100 percent schedular evaluation when residuals were totally 
incapacitating.  Id.  

The evidence of record establishes that the veteran was not 
totally incapacitated by his right-sided paralysis of the 
diaphragm, from the time of submission of his claim through 
November 24, 1966.  In fact, the evidence reflects that the 
veteran was working during that period, at times working full 
time, at other times working part time, and was earning more 
than minimum wage calculated for full time employment.  In 
addition, the evidence establishes that the veteran was able 
to perform a wide range of activities despite his difficulty 
catching his breath.  Thus, an evaluation in excess of 60 
percent for this period is not available under DC 6818.

The Board has considered whether an evaluation in excess of 
60 percent would be available prior to November 25, 1996, 
under any other diagnostic code.  The Board observes that an 
evaluation in excess of 60 percent under the criteria for 
evaluating bronchitis, asthma, or emphysema would require 
evidence of dyspnea at request, cyanosis, marked dyspnea and 
cyanosis on mild exertion, or other symptoms showing frequent 
attacks or totally incapacitating illness.  38 C.F.R. § 6600-
6603 (1995).  There is no evidence that the veteran had 
cyanosis on exertion, and, as noted above, the evidence is 
against a finding that he was totally incapacitated prior to 
November 25, 1996.  

The Board is unable to find any other potentially applicable 
diagnostic code under which the veteran meets the criteria 
for an initial evaluation in excess of 60 percent during this 
period.  The Board notes that the regulations which became 
effective on November 25, 1996 may not be applied prior to 
that effective date, so the revised regulations cannot serve 
as a basis for an evaluation in excess of 60 percent prior to 
November 25, 1996.  The preponderance of the evidence is 
against an initial evaluation in excess of 60 percent prior 
to November 25, 1996.  

The RO considered whether referral for consideration of an 
extraschedular evaluation in excess of 60 percent under 
38 C.F.R. § 3.321(b) was warranted.  
38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded an evaluation 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."  The RO concluded that the disability compensated 
under 38 U.S.C.A. § 1151 did not interfere with the veteran's 
employment more severely than would be expected with the 
assigned 60 percent evaluation.  The Board agrees.  In light 
of the veteran's employment and earnings, with no 
hospitalizations for diaphragm paralysis during this period, 
the criteria for an extraschedular evaluation in excess of 60 
percent are not met.  



B.  Evaluation in excess of 60 percent from November 25, 1996

The evidence establishes that the veteran's right-sided 
diaphragm paralysis is not manifested by FEV-1 less than 40 
percent of predicted value, by a ratio of 
FEV-1/FVC less than 40 percent, or by DLCO (SB) less than 40-
percent predicted.  The veteran testified that a stress test 
could not be conducted because he was unable either to walk 
or to use a bicycle to perform the stress test, in part 
because of leg and back disorders for which service 
connection has not been granted.  Thus, it appears that 
maximum exercise capacity cannot be measured.  There is no 
medical diagnosis of cor pulmonale (right heart failure), 
right ventricular hypertrophy, or pulmonary hypertension.  
There is no evidence of episodes of acute respiratory 
failure, although the evidence does reflect that, after 
exertion, the veteran has difficulty "catching" his breath.  
The veteran testified, at his Travel Board hearing, that he 
does not require outpatient oxygen therapy.  Thus, the 
veteran does not meet any criterion for an evaluation in 
excess of 60 percent under DC 6840.  

The Board is unable to find any other potentially applicable 
diagnostic code under which the veteran meets the criteria 
for an evaluation in excess of 60 percent during this period.  
The Board has considered whether the schedular standards in 
effect when the veteran submitted his claim, the criteria in 
effect prior to revision of the regulations in November 1996, 
would result in a more favorable outcome.  However, there is 
no evidence that the veteran met any of the prior criteria 
for an evaluation in excess of 60 percent during this period.  
The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 60 percent under those 
criteria during this time period, and finds that application 
of those criteria does not result in a more favorable 
outcome.  

There is no evidence that the veteran required 
hospitalization for diaphragm paralysis during this period so 
frequently as to meet the criteria for an extraschedular 
evaluation in excess of 60 percent.  The veteran's contention 
that he became unemployable as a result of the diaphragm 
disability is addressed in the REMAND portion of this 
decision.  The evidence reflects that, although the veteran 
left his employment in about July 1999 and became self-
employed, and then sold the business at which he was self-
employed and left that employment in 2001, the veteran 
remains able to perform activities of daily living and care 
for himself, so long as he performs activities slowly.  The 
Board finds that these circumstances are not so exceptional 
or unusual as to render impractical the application of the 
regular schedular standards.  The Board agrees that referral 
for consideration of an extraschedular evaluation during this 
period is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996)

The preponderance of the evidence is against an initial 
evaluation in excess of 60 percent for right hemidiaphragm 
paralysis, residuals of a thoracotomy, and the evidence is 
not in equipoise to warrant a more favorable result based on 
resolution of reasonable doubt in the veteran's favor.  
38 U.S.C.A. § 5107(b).  


ORDER

An initial evaluation in excess of 60 percent for right 
hemidiaphragm paralysis, residuals of a thoracotomy, is 
denied.


REMAND

The question of the veteran's entitlement to compensation for 
a panic disorder, claimed as secondary to right hemidiaphragm 
paralysis, residuals of a thoracotomy, is "inextricably 
intertwined" with the claim for TDIU, since the adjudication 
of the veteran's claim for compensation for a panic disorder 
could have a significant impact on the outcome of his claim 
of entitlement to TDIU.  As such, these two claims are 
"inextricably intertwined," and the claim of entitlement to 
TDIU should not be adjudicated prior to action on the claim 
for benefits for a panic disorder.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  

As noted in the Introduction, above, the veteran has 
submitted a timely notice of disagreement (NOD) following a 
February 2001 determination that assignment of November 6, 
1995, as the effective date for an award of compensation 
under 38 U.S.C.A. § 1151 for paralysis of the right 
hemidiaphragm was not clearly and unmistakably erroneous.  
The RO is required to issue a SOC following this timely NOD.  
Although the Board in the past referred such matters to the 
RO for appropriate action, the United States Court of Appeals 
for Veterans Claims has held that the proper course of action 
is to remand the matter to the RO.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should obtain the records of 
the West Palm Beach VAMC from April 2002 
to the present.  The RO should also ask 
the veteran to identify any treating VA 
facilities other than West Palm Beach.  
The RO should ask the veteran to submit 
the names, addresses, and approximate 
dates of treatment of all non-VA 
(private) care providers who have treated 
him for a panic disorder.  Thereafter, 
the RO should attempt to obtain and 
associate with the claims file copies of 
any additional VA records and any 
identified non-VA (private) records. 

2.  The veteran should be asked whether 
he receives benefits of any type from the 
Social Security Administration (SSA) or 
any state agency.  The RO should attempt 
to obtain any SSA records or clinical 
records from any agency other than VA 
from which the veteran receives benefits.  

3.  The veteran should be afforded VA 
psychiatric examination to determine the 
etiology and appropriate diagnosis of the 
veteran's claimed panic attacks.  The 
claims folder should be made available to 
the examiner for review before the 
examination, including the clinical 
records of VA treatment since May 2001.  
The examiner should provide an opinion as 
to the appropriate diagnosis for the 
symptoms claimed as panic attacks.  The 
examiner should provide an opinion as to 
the etiology of the veteran's claimed 
panic attacks, and, in particular, should 
state whether it is at least as likely as 
not that the veteran's panic attacks, if 
present, are etiologically related to or 
secondary to right hemidiaphragm 
paralysis.  The examiner should describe 
the extent of occupational impairment 
resulting from this disability.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  The veteran should be afforded 
appropriate VA examination to evaluate 
the current severity of each disability 
which is service connected or for which 
the veteran receives compensation under 
38 U.S.C.A. § 1151.  Each physician who 
conducts an examination should describe 
the effect on the veteran's industrial 
capacity of the disability which is the 
subject of the examination.  The reviewer 
who conducts examination of the veteran's 
pulmonary system should be asked to 
provide an opinion, without regard to the 
veteran's age or the impact of any non-
service-connected disabilities, as to 
whether it is at least as likely as not 
that the veteran's right diaphragm 
disability alone, or in conjunction with 
any other disability/ies for which 
service connection or veterans' benefits 
are in effect, render him unable to 
obtain and maintain substantially gainful 
employment.  The opinion should be based 
on a complete history of the veteran's 
occupational experience, and a complete 
rationale for the opinion expressed must 
be provided. 

5.  The RO should then adjudicate the 
veteran's claim of entitlement to 
compensation for a panic disorder and 
readjudicate the claim of entitlement to 
a TDIU.  Proper notice should be afforded 
the veteran and his representative 
regarding the decision concerning the 
panic disorder claim, including appellate 
rights.  

6.  The veteran and his representative 
should be afforded a statement of the 
case on the appeal initiated by the 
veteran from the rating decision which 
determined that there was no clear and 
unmistakable error in assignment of the 
effective date of a grant of compensation 
under 38 U.S.C.A. § 1151 for right 
hemidiaphragm paralysis, in accordance 
with Manlincon v. West, 12 Vet. App. 238 
(1999).  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

If a timely appeal is initiated to any 
denial of compensation for a panic 
disorder, a statement of the case on this 
issue should also be issued.

7.  If the RO's determination concerning 
the claim of entitlement to TDIU remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



